DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As of the amendment filed 11/16/21, no claims have been added, claim 8 has been canceled, and claim 1 has been amended. Therefore, claims 1-7 and 9-12 remain pending, with claim 1 being independent.

Allowable Subject Matter
Claims 1-7 and 9-12 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. In particular, the prior art fails to teach a flexible substrate having a bent portion bent at more than 180 degrees and a curved portion with an inner diameter, the curved portion has an arc exceeding 180 degrees in a cross-sectional view, and the first and second portions of the substrate are separated from each other at a distance less than that of the inner diameter.
Kwon (US 23014/0217382) teaches a flexible substrate 110 having a first portion P1, a second portion P2, a bent portion BP, and a curved portion 150 with an inner diameter (Fig. 1A). Kwon also teaches first portion and second portion face each other (Fig. 1A) and might possible be argued that insulating layer 160 is part of the second portion, thus the distance between P1 and P2 is less than the inner diameter, but Kwon fails to teach the curved portion has an arc exceeding 180 degrees.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
11/23/21